UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                    No. 20-2828
                                   _____________

                         UNITED STATES OF AMERICA

                                           v.

                                PAUL W. BERGRIN,
                                                Appellant
                                 _______________

                  On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. No. 2-09-cr-0369-001)
                   District Judge: Honorable Madeline C. Arleo
                                  _______________

                                     Argued
                                 November 17, 2021

             Before: AMBRO, JORDAN, and ROTH, Circuit Judges

                                 _______________

                          ORDER AMENDING OPINION
                              _______________

JORDAN, Circuit Judge.

     IT IS NOW ORDERED that the above-captioned opinion be amended as follow:

     The following change shall be made to footnote 6:

           “3” shall be changed to “5”.

     The following change shall be made to footnote 10:

           In the third line, the word “not” shall be deleted.
                                         By the Court

                                          s/ Kent A. Jordan
                                         Circuit Judge

DATED: June 1, 2022
CJG/cc:    Mark E. Coyne, Esq.
           Steven G. Sanders, Esq.




                                     2